Citation Nr: 1119801	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-39 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder other than PTSD, to include as secondary to a service-connected lumbar spine disorder and/or a cervical spine disorder.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected lumbar spine disorder.

4.  Entitlement to an increased evaluation for a lumbar spine disorder, currently evaluated as 20 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability.



ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1982 to August 1986.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 and September 2009 rating decisions by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that although the December 2008 rating decision also denied entitlement to a temporary total evaluation, that issue is not on appeal.  The Veteran excluded that issue from his notice of disagreement.  See Percy v. Shinseki, 23 Vet. App. 37, 44-45 (2009) (noting that a proper, timely NOD is a jurisdictional requirement). 

The issues of entitlement to service connection for a psychiatric disorder other than PTSD, for PTSD, and for a cervical spine disorder, entitlement to an increased evaluation for a lumbar spine disorder, and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder and for a cervical spine disorder was denied by an August 2006 rating decision.  

2.  In December 2006, the Veteran perfected an appeal regarding the August 2006 rating decision; in October 2007 the Veteran withdrew his appeal.  

3.  Evidence associated with the claims file since the August 2006 rating decision raises a reasonable possibility of substantiating the Veteran's claims for entitlement to service connection for a cervical spine disorder and a psychiatric disorder, other than PTSD.


CONCLUSION OF LAW

Evidence submitted to reopen the claims of entitlement to service connection for a cervical spine disorder and for a psychiatric disorder other than PTSD is new and material, and therefore, the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain statutory and regulatory duties to notify and assist the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim of whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for a cervical spine disorder and a psychiatric disorder other than PTSD because the claims are reopened.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In an August 2006 rating decision, the RO denied service connection for a psychiatric disorder because no psychiatric disorder was diagnosed during service and the evidence did not show depression was related to a service-connected lumbar spine disability.  The RO denied service connection for a cervical spine disorder because it was not caused by or incurred in service and was not related to a service-connected lumbar spine disability.  The Veteran perfected an appeal regarding these issues, but withdrew his appeal in an October 2007 written submission.  See 38 C.F.R. § 20.200 (2010) (an appeal consists of a timely NOD, a statement of the case, and a timely filed substantive appeal); 38 C.F.R. § 20.204(a), (b) (2010) (noting that a Veteran may withdraw an appeal in writing).  The RO decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).  In November 2007, the Veteran filed a claim to reopen his claims of entitlement to service connection for a psychiatric disorder and a cervical spine disorder.  In a December 2008 rating decision, the RO did not find new and material evidence to reopen the Veteran's claims because the evidence submitted was not new and did not raise a reasonable possibility of substantiating the claims.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

In this case, the RO determined that new and material evidence was not presented to reopen the Veteran's claims for entitlement to service connection.  Such a determination, however, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the August 2006 rating decision is the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Additionally, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Evidence of record at the time of the August 2006 rating decision included the Veteran's service treatment records (STRs); VA medical records from 1986 to 2001; private medical records from 1999 to 2001; March 2000 letters from Dr. CA, the Veteran's private physician; Texas Department of Corrections medical records from 2001 to 2004; and statements from the Veteran.  The STRs are silent regarding any cervical spine or psychiatric complaints or treatment.  STRs indicate a back injury in May 1985 that necessitated that the Veteran be evacuated from Korea to the U.S. Naval Hospital in Okinawa, Japan and hospitalized for 16 days.  During that time, the records did not indicate any cervical spine complaints or treatment.  A September 1987 VA medical record noted that the Veteran reported anxiety and indicated that Valium was prescribed.  VA records from 2000 provided diagnoses of cervical spine disabilities, including disc disease and disc herniation.  In September 2001 VA records, the Veteran reported that his volatility began after the cervical spine injury.  He reported a 19-year history of neck pain, with worsening in 2000.  A VA examiner found that the Veteran had difficulty adjusting to the loss of his role as a breadwinner of the family.  Depression was diagnosed.  Private medical records noted diagnoses of cervical disc herniation and a history of neck pain.  Dr. CA's March 2000 letters indicate that he could not determine if the cervical spine disability was work-related, the result of another injury, or degenerative, but that it was not caused by the lumbar spine disability.  In various written submissions, including in February 2006, the Veteran reported a herniated disc in his neck and depression due to his back disability.

Evidence submitted after the August 2006 rating decision includes a July 2007 letter from Dr. CA; medical records from the Texas Department of Corrections from 2004 to 2008; and lay statements.  In the July 2007 letter, Dr. CA stated that although he had previously stated that the cervical spine disability was not caused by the low back disability, he had not stated that the cervical spine disability was not caused by the in-service back injury.  The Veteran's lay statements, including from September 2006 and November 2007, asserted that his psychiatric difficulties were due to his current lumbar spine disability or the in-service traumatic back injury.  He also stated that his cervical spine disability was related to the lumbar spine disability or the in-service back injury but the pain had been masked by the more severe pain of the lumbar spine condition.  The Texas Department of Corrections records contained diagnoses of depression, PTSD, mood disorder, and personality disorder.  A July 2007 record noted that, based on his diagnostic testing response pattern, the Veteran likely experienced a disturbing traumatic event in his past.



The Board finds that new and material evidence has been presented to reopen the Veteran's claims.  The evidence, including medical records from the Texas Department of Corrections, a letter from the Veteran's private physician, and lay statements from the Veteran, is new because it was not previously submitted to VA.  The evidence is also material because it relates to unestablished facts necessary to establish the claim - evidence of a causal relationship between the present conditions and service or service-connected disabilities.  See 38 C.F.R. §§ 3.303, 3.310; Shedden, 381 F.3d at 1167; Allen, 7 Vet. App. at 448.  Dr. CA suggested that the Veteran's cervical spine disabilities could be related to the in-service back injury.  The medical records from the Department of Corrections provided diagnoses of various psychiatric disabilities and noted that a traumatic event had been experienced.  In his lay statements, the Veteran asserted for the first time, that his psychiatric disorders and cervical spine disabilities could be due to the traumatic injury during service, as opposed to secondary to his back disability.  The evidence is presumed credible, is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a); Justus, 3 Vet. App. at 513.  Accordingly, for all of the above reasons, the Veteran's claims are reopened.


ORDER

New and material evidence having been received, the claims for entitlement to service connection for a cervical spine disorder and a psychiatric disorder other than PTSD are reopened; the claims are granted to this extent only.


REMAND

Regarding the claim of entitlement to service connection for a psychiatric disorder other than PTSD, remand is required to obtain a VA examination.  A VA medical examination is necessary where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, there are diagnoses of depression, PTSD, mood disorder, and a personality disorder.  The Veteran's STRs reflect a back injury for which he was evacuated to a Naval Hospital and hospitalized for 16 days.  Additionally, the Veteran reported psychiatric symptoms shortly after one year post-service discharge.  The Veteran has also stated that he has become depressed due to the severity of his service-connected lumbar spine disability and that his volatility began after worsening of his cervical spine pain in 2000.  Accordingly, VA's duty to assist requires that an examination and etiological opinions be provided.  

Regarding the claim of entitlement to service connection for PTSD, Board finds that a medical opinion regarding the claimed PTSD should also be obtained on remand.  The evidence includes the July 2007 medical records which noted several psychiatric diagnoses, including PTSD.  A history of a traumatic event was also noted, but the specific details of that event were not reported.  The Veteran has claimed that he has PTSD due to the back injury inservice.  The service treatment records show that the Veteran did sustain a back injury in service, although the details of that incident as shown in the STRs are different from those asserted by the Veteran.  The STRs show in May 1985, the Veteran reported that he lifted a 25 pound box approximately 5 days prior to admission and reported a snapping sensation in his lower back with acute onset of lower back pain.  It was indicated that he would be transferred to the Naval hospital.  In October 1985, the Veteran was seen for complaints of a 7 to8 month history of low back pain.  He reported at that time that after a 5 to 6 mile run, he was setting down a foot locker and was unable to straighten up.  He indicated that a couple of friends straightened him out at which point he lost consciousness, was hospitalized for one and 1/2 months and was sent back.  However, in an April 2006 statement he contended that he injured his back during a training exercise when a rope he was on broke.  In an August 2007 statement, he contended that injury was caused by a repelling accident.  

Regarding the claim of entitlement to service connection for a cervical spine disorder, remand is required to obtain a VA examination.  Here, there is a currently diagnosed cervical spine disability.  There is a May 1985 in-service back injury.  A 2001 private medical record indicates complaints of a 19 year history of neck pain.  Additionally, Dr. CA indicated that although the cervical spine disability was not caused by the lumbar spine disability, it could be related to the in-service back injury.  The Veteran's lay testimony is that he has had neck pain since the in-service back injury.  Accordingly, remand is required for a VA examination and etiological opinions.  

Regarding the claim of entitlement to an increased evaluation for a lumbar spine disorder, the appeal must be remanded to attempt to provide the Veteran with a current examination.  The Veteran filed a claim for an increased evaluation in November 2007 and was scheduled for a VA examination in December 2008, but failed to report.  As the Veteran noted in a November 2008 submission, he is currently incarcerated and does not have control over his schedule.  The Veteran received notice of the examination and requested that VA contact the Texas Department of Corrections to attempt to schedule an examination.  It does not appear that the RO attempted to schedule an examination in conjunction with Texas Department of Corrections officials.  Rather, the RO denied the Veteran's claim based on his failure to report for the examination.  See 38 C.F.R. § 3.655 (2010) (noting that a claim for an increased evaluation shall be denied where the Veteran fails to report for a scheduled examination).  The Board notes that the Veteran attended a VA examination in April 2006 while he was incarcerated.  Accordingly, on remand the RO must attempt to provide the Veteran with a current examination, to include coordinating with the Texas Department of Corrections.  

Regarding the claim of entitlement to TDIU, this claim is inextricably intertwined with the other claims on appeal and is remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  Here, the issues of entitlement to service connection for various conditions and issue of entitlement to an increased evaluation for the service-connected lumbar spine disability would impact the TDIU issue as a grant of service connection or an increased evaluation would affect the Veteran's potential entitlement to schedular TDIU.  Accordingly, remand is required for adjudication after adjudication of the other issues on remand. 

Last, the Veteran's representation has become unclear.  As of November 2009, the Veteran was represented by a private attorney, S.B.  In April 2011, however, the Board received three documents indicating that the Veteran no longer wished to have S.B. as his representative.  In a March 2011 letter to the Veteran, S.B. acknowledged that the Veteran wished to terminate her representation and obtain representation from the Vietnam Veterans Against the War (VVAW).  In a letter to the RO dated that same day, S.B. provided notice that the Veteran had terminated her representation.  In another March 2011 letter, the attorney notified VVAW that she was mailing all documents related to the Veteran's case that were in her possession.  No VA form 21-22, Appointment of Veterans Service Organization as Claimant's Representative has been filed with the claims file.  The Board notes that a power of attorney may be revoked at any time.  38 C.F.R. § 14.631(f)(1) (2010).  Accordingly, on remand, the AMC must obtain confirmation of whether the Veteran desires to revoke S.B.'s power of attorney and if so, whether he has or desires current representation.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to request that he provide confirmation that he wishes to terminate his representation by S.B., and to provide clarification regarding whether he desires, or has, current representation.  Provide the appropriate notice and assistance to the Veteran regarding obtaining accredited representation.

2.  Provide the Veteran with an appropriate examination to determine the etiology of the cervical spine disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished, to include any testing needed to make neurological determinations, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is more or less likely than not that the cervical spine disabilities, to include cervical spine disc herniation and disc disease, was caused or aggravated by the Veteran's military service; specifically, the May 1985 injury as documented in the STRs.  The examiner must also provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether it is more or less likely than not that the Veteran's service-connected lumbar spine disorder caused or aggravated the cervical spine disorder.  

3.  Provide the Veteran with an appropriate examination conducted by a mental health practitioner to determine the nature and etiology of his psychiatric disorders.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must review all the evidence of record, including the Veteran's STRs.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

After a review of the entire evidence of record, the examiner must render diagnoses of all applicable psychiatric disorders.  If the examiner does not provide a diagnosis of PTSD, depression, and/or mood disorder, a supporting explanation must be provided.  Regarding each non-PTSD diagnosed psychiatric disorder, the examiner must provide an opinion as to whether it is more or less likely than not that each disorder is (1) related to active military service, (2) caused or aggravated by the service-connected lumbar spine disability, and (3) caused or aggravated by the cervical spine disability.

If PTSD is diagnosed, the elements supporting the diagnosis, to include the specific stressor(s), should be identified.  If PTSD is not diagnosed, the examiner should explain why the veteran does not meet the criteria for this diagnosis.  Any diagnosis of PTSD must be in accordance with the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association (DSM-IV).  The examiner should address whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of 50 percent), or unlikely (i.e., a probability of less than 50 percent) that the PTSD is a result of one or more of any identified in-service stressors. 

4.  Provide the Veteran with an appropriate examination to determine the current severity of the service-connected lumbar spine disability.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed, to include any necessary to make determinations regarding neurological manifestations of the lumbar spine disability.  The examiner must conduct range of motion studies on the lumbosacral spine, to specifically include forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The examiner must note if there is ankylosis of the entire thoracolumbar spine, or whether the entire spine is fixed in flexion or extension.  The examiner must first record the range of motion observed on clinical evaluation, in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the degree of motion at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected lumbar spine disorder.  The examiner must also provide an opinion on whether the Veteran's complaints of pain and any demonstrated limitation of motion are supported by the objective evidence of lumbosacral pathology.  The examiner must also provide an opinion on whether there are any neurological manifestations caused only by the Veteran's lumbosacral strain.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address and that reasonable attempts were made to schedule examinations with the Texas Department of Corrections.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims, including entitlement to TDIU, must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


